

115 HR 3994 IH: Addressing Care Timelines for Veterans Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3994IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Gibbs (for himself, Mr. Gallagher, Mr. Joyce of Ohio, Mr. Balderson, Mr. Gohmert, Mrs. Harshbarger, Mr. Biggs, Mr. Gonzalez of Ohio, Mr. Joyce of Pennsylvania, Mr. Carl, Mrs. Rodgers of Washington, Mr. Wenstrup, and Mr. Steil) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the authorization period for emergency treatment in non-Department of Veterans Affairs medical facilities under the Veterans Community Care Program.1.Short titleThis Act may be cited as the Addressing Care Timelines for Veterans Act or the ACT for Veterans Act.2.Authorization period for emergency treatment in non-Department of Veterans Affairs medical facilities(a)Authorization periodSection 1703(a)(3) of title 38, United States Code, is amended—(1)by striking A covered veteran and inserting (A) Except as provided by subparagraph (B), a covered veteran; and(2)by adding at the end the following new subparagraph:(B)In the case of an emergency which existed at the time of admission of a covered veteran to a health care provider, the Secretary shall deem the care or services received by the veteran during such admission to be authorized under subparagraph (A) if the covered veteran (or an individual acting on behalf of the covered veteran) makes an application for such authorization during the period following such admission that the Secretary determines appropriate for purposes of this paragraph, except such period may not be less than 96 hours..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date specified in section 101(b) of the Caring for Our Veterans Act of 2018 (38 U.S.C. 1703 note; Public Law 115–182; 132 Stat. 1403).